DETAILED DESCRIPTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Shaheen on February 7, 2022.
The application has been amended as follows: 
Claim 4, line 1, “claim 3” has been replaced by -- claim 1 --.

Claim 14, line 1, “claim 3” has been replaced by -- claim 1 --.

Reasons for Allowance
Claims 1-2, 4-10, and 12-24.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Tu (US 2013/0193565), Dietze (US PGPub No. 2012/0211024), Bergman (US PGPub No. 2005/0133067), and Erickson (US PGPub No. 2014/02615460).
Tu teaches a EUV mask having an exposed ruthenium layer is known in the art.  Tu remains silent as to the cleaning of the EUV mask and thus does not teach the treating process as claimed.
Dietze teaches it is known in the art that EUV masks are often in need of cleaning after processing.  Dietze teaches a method for treating EUV mask substrates comprising of flowing an aqueous liquid medium through a flow channel and at least one outlet slit onto a substrate to be treated, exposing the liquid medium to UV radiation of a specific wavelength at least in a portion of the flow channel immediately adjacent the at one outlet slit and after the aqueous liquid medium has flown through the outlet opening towards the substrate and thus prior to and while applying the aqueous liquid medium to the surface of the substrate, and the aqueous medium, such as deionized water, prior to the addition of an additive having an electrical conductance below 20µS prior to or while exposing the same to the UV-radiation.  Dietze teaches that the aqueous liquid medium prior to the addition of the additive can be a liquid such as deionized water, which has a pH in the range of 6 to 8.  Dietze does not teach shifting the pH of the aqueous liquid medium to a range of 8 to 11 or 3 to 6 by addition of the additive to the aqueous liquid medium prior to or while exposing the same to UV-radiation, the aqueous liquid medium prior to the addition of the additive having a pH in the range of 6 to 8, the additive comprising a base or an acid.  Dietze does not explicitly teach adjusting the electrical conductance of the aqueous liquid medium by the addition of an additive to the aqueous liquid medium such that the electrical conductance is adjusted electrical conductance to be in the range of 20 to 2000µS.
Bergman teaches it is known in the art to adjust the electrical conductance of an aqueous liquid medium by adjusting the pH of the aqueous liquid medium by the addition of a base prior to or while exposing the same to the UV-radiation to improve the stripping capabilities of the 
Erickson teaches electrical conductance is a result effective variable modifying the equilibrium of an aqueous liquid medium to control the concentration of the components comprising enzymes and surfactants to enhance surfaces for food preparation/storage.  Erickson does not teach adjusting the electrical conductance of the aqueous liquid medium by the addition of an additive to the aqueous liquid medium such that the electrical conductance is adjusted electrical conductance to be in the range of 20 to 2000µS.
Tu’s aqueous liquid medium, as modified by Dietze and Bergman, lack the components whose concentrations are controlled by Erickson, namely enzymes and surfactants.  Furthermore, it would not be clear to one of ordinary skill in the art how using a solution comprising enzymes and surfactants to enhance surfaces for food preparation/storage is germane to reducing ruthenium metal damage during EUV mask lithography.  Thus, the art of record does not fairly teach or suggest a method for treating an EUV mask having an exposed ruthenium layer as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759